The history given the physician by the plaintiff over a year after the accident was not admissible as evidence of the accident or in corroboration of his statements at the trial. This is too plain for discussion. The only ground upon which the admissibility of the question is now urged is that the physician's information as to the cause of the injury is competent as explaining and giving weight to his conclusions. If the purpose of the inquiry was under the pretext of offering evidence of the foundation of the physician's opinion to violate the general rule excluding prior statements of the party, the evidence was properly excluded. Wig. Ev., s. 1721. Whether, if the ground of admission now claimed was presented to the court, the evidence should be excluded because of lack of good faith in offering it, was necessarily for the trial court, as depending upon the determination of a question of fact. St. Laurent v. Railway, 77 N.H. 460,462.
There was evidence to sustain a finding excluding the evidence, if the ground now urged was presented to the trial court. It does not appear this ground was presented to the court for a ruling and the question is not transferred by a general exception to the exclusion of the testimony. Kendall v. Flanders, 72 N.H. 11.
The defendants having answered the plaintiff's claim that he was injured while in their employ by showing that he was not employed by them until after the date upon which he said he was injured, he was permitted to assign a later date after his employment by them and to give his reasons therefor. If the question, whether before he heard the defendants' testimony he heard any suggestion from any source of any different date for the accident than about the first of October, was intended to effect the introduction of hearsay testimony of some other as to the fact or date of the accident, such evidence would be incompetent as an elementary proposition. If the purpose of the question was to stimulate belief in the plaintiff's later testimony by showing that his former statement was honestly though mistakenly made, as now seems to be claimed, the evidence if in any way relevant so as to be admissible at all, could be found too remote to aid the jury and excluded upon that ground. *Page 177 
Nothing appearing to the contrary, it is assumed it was so excluded. In such case, no question of law is presented for decision by this court.
Exceptions overruled.
PLUMMER, J., was absent: the others concurred.